Citation Nr: 0613350	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  95-24 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease, on a direct basis and as secondary to 
service-connected disability.  

2.  Entitlement to service connection for a middle and low 
back disability, to include somatic dysfunction of the full 
thoracic and lumbar spine and the bilateral sacroiliac 
joints.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1991 to 
July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Wichita, Kansas.  In that decision, the Wichita RO, in 
pertinent part, denied service connection for GERD and for a 
middle and low back disability, to include somatic 
dysfunction of the full thoracic and lumbar spine and the 
bilateral sacroiliac joints.  

Following receipt of notification of the August 1994 
determination, the veteran perfected a timely appeal with 
respect to the denial of these service connection claims.  
During the course of the appeal, the veteran's place of 
residence changed.  As a result, her claims folder was 
transferred to the RO in New Orleans, Louisiana.  

This case was remanded to the originating agency for 
additional development by a Board decision of July 2003.  As 
the requested development has been completed and the claim 
readjudicated by the originating agency, the case has been 
returned to the Board for final appellate review.


FINDINGS OF FACT

1.  GERD was not present during active military duty and is 
not associated in any way to such service or to 
service-connected disability.  

2.  The veteran does not have a middle or low back 
disability, to include somatic dysfunction of her full 
thoracic and lumbar spine and bilateral sacroiliac joints, 
that is associated with her active military duty.  



CONCLUSIONS OF LAW

1.  GERD was not incurred or aggravated in service and is not 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).  

2.  A middle and low back disability, to include somatic 
dysfunction of the full thoracic and lumbar spine and 
bilateral sacroiliac joints, was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present case, letters from the originating agency 
dated in March 2003 and July 2003, (along with the August 
1994 rating action, the October 1994 SOC, and the multiple 
supplemental statements of the case (SSOCs) (issued in May 
2001, July 2002, November 2002, and December 2005)), 
specifically informed the veteran of the type of evidence 
necessary to support the service connection issues on appeal, 
what evidence the government was obligated to obtain and what 
evidence or information was needed to be provided by the 
appellant.  The July 2003 letter in particular notified the 
veteran that VA would make reasonable efforts to help her 
obtain necessary evidence with regard to her service 
connection claims but that she must provide enough 
information so that the agency could request the relevant 
records.  The letter also informed the veteran of her 
opportunity to submit "any additional information or 
evidence."  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

The Board acknowledges that the veteran has not received 
notice of the type of evidence necessary to establish the 
degree of disability (element #4) and the effective date of 
the disability (element #5).  See Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506.  However, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision of her service connection 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As will be discussed below, the Board finds that the evidence 
of record does not support grant of service connection for 
either GERD or a middle and low back disability, to include 
somatic dysfunction of the full thoracic and lumbar spine and 
the bilateral sacroiliac joints.  In light of the denial of 
these service connection issues, no rating of disability, or 
effective date of the disability, will be assigned.  Thus, 
there can be no possibility of any prejudice to the veteran.  

The Court has held that VCAA notice should be provided to a 
claimant before the initial unfavorable decision on the claim 
by the agency of original jurisdiction (AOJ).  Pelegrini II.  
See also, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006). ; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
In the present case, the July 2003 letter was furnished to 
the veteran after the agency's initial denial of the service 
connection claims in August 1994.  The Board finds, however, 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Importantly, the claimant has the 
right to VCAA content complying notice and proper subsequent 
VA process, and this notification requirement has been done, 
as discussed above.  Although the notice provided to the 
veteran in March and in July 2003 was not given prior to the 
first adjudication of the service connection issues on 
appeal, the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated in December 2005, by means of an SSOC.  
Moreover, the veteran is represented and has been provided 
with every opportunity to submit evidence and argument in 
support of her service connection claims and to respond to VA 
notices.  Therefore, the Board finds that to decide these 
issues at this time would not be prejudicial to the veteran.  
Neither the veteran nor her representative has argued 
otherwise.  See Mayfield, id.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claims on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with her claims folder.  Further, the veteran has 
been accorded pertinent VA examinations.  

In this regard, the Board notes that, in a statement dated in 
March 2006, the veteran's representative contended that the 
AMC failed to respond to subparagraph 2 of the Board's July 
2003 remand which requested that the veteran be accorded VA 
orthopedic and gastrointestinal examinations.  Importantly, 
however, paragraph 2 of the Board's July 2003 remand simply 
asked that the RO, after completing all required notification 
and development, "take adjudicatory action on the veteran's 
claims of entitlement to service connection for 
gastroesophageal reflux disorder and entitlement to service 
connection for somatic dysfunction of the full thoracic and 
lumbar spine and bilateral sacroiliac joints.  If the benefit 
sought is denied, a supplemental statement of the case should 
be issued and the matter be returned to the Board."  At no 
place in the July 2003 remand does the Board ask the RO, 
through the AMC, to accord the veteran additional VA 
orthopedic and gastrointestinal examinations.  

Additionally, in a January 2003 statement, the veteran's 
representative contended that the RO did not comply with the 
Board's August 2000 remand instructions to obtain a medical 
opinion as to whether there was adequate pathology to support 
a finding of dysfunction of the full thoracic and lumbar 
spine and bilateral sacroiliac joints and to accord the 
veteran a psychiatric examination.  Further review of the 
claims folder indicates that the September 2000 VA spine 
examination includes the examiner's conclusion that "[t]here 
is not adequate pathology supporting [the] veteran's 
complaints of dysfunction of [the] full thoracic and lumbar 
spines and bilateral sacroiliac joints."  Also, in October 
2002, the veteran was accorded a VA mental disorders 
examination at which time the examiner concluded that the 
veteran did "not meet the DSM-IV criteria for any 
somatization disorder."  

Accordingly, the Board finds that VA has satisfied its duties 
to notify and to assist the veteran in the development of her 
service connection claims.  The Board will proceed, 
therefore, to adjudicate the service connection issues on 
appeal.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

A.  GERD

The veteran asserts that she developed GERD during service.  
In particular, she maintains that she began having abdominal 
problems (including pain) during her active military duty.  

Service medical records reflect treatment for abdominal colic 
in October 1991, gastritis in January 1992, and viral 
gastroenteritis versus a migraine headache in February 1993.  
At the separation examination conducted in April 1994, the 
veteran specifically denied ever having experienced frequent 
indigestion or stomach, liver, or intestinal trouble.  The 
evaluation demonstrated that the veteran's abdomen was 
normal.  Following a treatment session conducted 
one-and-a-half weeks later in the same month, the examiner 
recommended ruling out malaise secondary to estrogen 
replacement versus ruling out malaise secondary to stress 
versus ruling out GERD.  A VA outpatient treatment record 
dated in February 1995 indicates that the veteran underwent 
an abdominoplasty in June 1994.  

The veteran was discharged from active military duty in July 
1994.  Post-service medical records reflect treatment for, 
and evaluation of, gastrointestinal conditions variously 
characterized as dyspepsia, post abdominoplasty (removal of 
sutures), reflux esophagitis, gastritis, duodenitis, possible 
mild localized ileus versus enteritis, mild chronic 
inflammation of the duodenum and stomach, a hiatal hernia, 
and GERD between September 1994 and October 2001.  

Reflux esophagitis in particular was first diagnosed in 
September 1999, based upon results of an 
esophagogastroduodenoscopy.  This diagnosis was the one made 
at the most recent VA esophagus and hiatal hernia examination 
in September 2000.  As such, the Board concludes that the 
appropriate gastrointestinal diagnosis for the veteran is 
GERD.  

Significantly, competent evidence of record does not support 
a finding of an association between the veteran's GERD and 
her active military duty.  Specifically, the examiner who 
conducted the VA esophagus and hiatal hernia examination as 
well as the VA stomach, duodenum, and peritoneal adhesions 
examination in September 2000 noted in the evaluation reports 
that the service medical records did not reflect ongoing 
gastrointestinal or abdominal difficulties during the 
veteran's active military duty.  According to the report of 
the VA stomach, duodenum, and peritoneal adhesions 
examination in particular, the examiner explained that the 
service medical records contained "some entries that may 
have suggested self-limited episodes involving the abdomen."  

Moreover, in an October 2001 statement, the examiner who had 
conducted the pertinent VA examinations in September 2000 
specifically concluded that the veteran's GERD (which is a 
malfunction of the gastroesophageal sphincter) "is not at 
least as likely as not related to military service."  In 
support of this conclusion, the examiner explained that the 
service medical records "do not show the diagnosis of GERD 
or . . . treatment for sym[p]toms compatible with GERD."  

Importantly, no competent evidence has been received which 
refutes the examiner's opinion.  Clearly, therefore, the 
medical evidence of record does not establish a nexus between 
the diagnosed GERD and the veteran's active military duty.  

Alternatively, the veteran contends that she developed GERD 
as a result of medication that she has taken for her 
service-connected knee disability.  The pertinent regulation 
states that a disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  See also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (which holds 
that, when aggravation of a disease or injury for which 
service connection has not been granted is proximately due 
to, or is the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability, 
and no more, over and above the degree of disability existing 
prior to the aggravation).  

In the October 2001 statement, the examiner who had conducted 
the VA esophagus and hiatal hernia examination as well as the 
VA stomach, duodenum, and peritoneal adhesions examination in 
September 2000 and who had had the opportunity to review the 
veteran's claims folder acknowledged that the service medical 
records reflect treatment for musculoskeletal disorders with 
Motrin.  Significantly, however, the examiner specifically 
concluded that the veteran's "GERD condition is not at least 
as likely as not related to . . . treatment of knee 
conditions or . . . to [the] taking [of] . . . [M]otrin in 
service."  Importantly, no competent evidence has been 
received which refutes the examiner's opinion.  As such, the 
Board finds that the medical evidence of record does not 
establish a nexus between the diagnosed GERD and a 
service-connected disability.  

Consequently, the preponderance of the evidence is against 
the veteran's claim for service connection for GERD, on a 
direct basis and as secondary to service-connected 
disability.  The reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  

B.  A Middle And Low Back Disability, To Include Somatic 
Dysfunction Of The Full Thoracic And Lumbar Spine And The 
bilateral Sacroiliac Joints

Throughout the current appeal, the veteran has asserted that 
she developed a middle, or low, back disability during her 
active military duty.  Competent evidence of record, however, 
does not support the veteran's contentions.  

According to the service medical records, the veteran was 
treated on two separate occasions in January 1994 for somatic 
dysfunction of her sacroiliac joints and left ilium.  At the 
April 1994 separation examination, the veteran specifically 
denied ever having experienced back pain.  The evaluation 
completed at that time demonstrated that the veteran's spine 
was normal.  On the same day in April 1994, the veteran 
sought treatment for complaints of continued left hip pain.  
Following a physical evaluation, the examiner assessed 
somatic dysfunction of the thoracic and lumbar spine, the 
left sacroiliac joint, and the left ilium.  One month later 
in May 1994, the veteran sought treatment for her "whole 
back."  After examining the veteran, the examiner confirmed 
an assessment of somatic dysfunction of the full thoracic and 
lumbar spine, both sacroiliac joints, and the iliac.  

The Board acknowledges that, in a November 1995 statement, a 
private Doctor of Chiropractic (DC) explained that he had 
reviewed films as well as past military records and had 
completed a "minimal" examination of the veteran.  
Additionally, this private DC concluded that the physical 
evaluation had reflected biomechanical dysfunction in the 
lumbar region and that the veteran's low back pain 
"appear[s] to be chronic in nature."  This private DC 
expressed his opinion that these complaints are "documented 
. . . years prior" and recommended that the veteran "resume 
spinal manipulation treatment to restore normal joint 
function and prevent further degeneration of her chronic 
state [and that a] program of adjunctive physiotherapy and 
rehabilitation exercise should also be instituted."  

Significantly, however, the private DC did not provide a 
specific diagnosis of a middle, or low, back disability other 
than the veteran's complaints of low back pain.  Mere pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Further, the remainder of the numerous outpatient treatment 
records contained in the claims folder do not provide 
competent evidence of a diagnosed middle, or low, back 
disability.  At the VA spine examination conducted in 
September 2000, the examiner, who had had the opportunity to 
review the veteran's claims folder, noted that the service 
medical records reflected a "[h]istory of frequent thoracic, 
lumbar, and left sacroiliac joint dysfunction and previous 
osteopathic manipulation" but showed no pertinent findings 
on service separation examination in April 1994.  In fact, 
the examiner acknowledged that VA post-service medical 
records "show . . . no entries relevant to the spine" and 
that the "pharmacy profile does not reveal any medications, 
which would lead one to think that a specific treatment of 
spinal disease . . . is taking place."  As such, the 
examiner concluded that "[t]here is specifically, very 
little documentation of any definite diagnosis involving the 
. . . thoracic spine, lumbar spine, sacrum, [or] sacroiliac 
areas."  The veteran herself specifically stated at this 
post-service examination that "she has no particular pain or 
discomfort, or other symptoms in . . . [her] lower back," 
that she has had no particular treatment, and that she is 
unaware of any particular middle, or lower, spine difficulty.  

The September 2000 VA spine examination was negative for any 
middle, or lower, spine pathology.  X-rays taken of the 
veteran's entire spine were negative except for mild chronic 
sacroiliitis.  Several weeks later, the veteran underwent a 
whole body bone scan, which was normal.  Based on these 
findings, the examiner diagnosed, in pertinent part, an 
asymptomatic thoracic spine with a normal physical 
examination, an asymptomatic lumbosacral spine with a normal 
physical examination, and asymptomatic sacroiliac joints with 
a normal physical examination.  The examiner acknowledged 
that X-rays taken of the veteran's sacroiliac joints showed 
mild chronic sacroiliitis but explained that the subsequent 
bone scan was normal.  Significantly, the examiner then 
expressed his opinion that "[t]here is no . . . adequate 
pathology supporting [the] veteran's complaints of 
dysfunction of [her] full thoracic and lumbar spine . . . and 
bilateral sacroiliac joints."  

Moreover, at a VA mental disorders examination conducted in 
October 2002, the examiner noted that she had reviewed the 
veteran's claims folder, including her medical records.  At 
the evaluation, the veteran "spoke very briefly about some 
pain in [her] . . . back."  Importantly, following a mental 
status evaluation, the examiner specifically concluded that 
the veteran "does not meet DSM-IV criteria for any 
somatization disorder."  

Clearly, the medical evidence of record does not establish a 
diagnosis of a middle or lower back disability (to include 
somatic dysfunction of the full thoracic and lumbar spine as 
well as the bilateral sacroiliac joints), which is associated 
with the veteran's active military duty.  Indeed, without 
competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court 
held that, in the absence of proof of a present disability, 
there can be no valid claim).  Consequently, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a middle and low back disability, 
to include somatic dysfunction of the full thoracic and 
lumbar spine and the bilateral sacroiliac joints.  Thus, the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for GERD, on a direct basis and as 
secondary to service-connected disability, is denied.  

Service connection for a middle and low back disability, to 
include somatic dysfunction of the full thoracic and lumbar 
spine and the bilateral sacroiliac joints, is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


